

114 S126 IS: To provide a permanent deduction for State and local general sales taxes.
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 126IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Heller (for himself, Ms. Cantwell, Mr. Enzi, Mr. Thune, Mr. Cornyn, Mrs. Murray, Mr. Nelson, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide a permanent deduction for State and local general sales taxes.1.Permanent extension of
			 deduction for State and local general sales taxes(a)In
 generalSubparagraph (I) of section 164(b)(5) of the Internal Revenue Code of 1986, as amended by section 105 of the Tax Increase Prevention Act of 2014, is amended by striking , and before January 1, 2015.(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.